DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 8, 2022 has been considered.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, claims 1, 8, and 15 fall within a statutory category.
Under step 2A, prong 1, claims 1, 8, and 15 recite an abstract idea of “determining a seed point corresponding to a depth of the selected surface within the seismic volume” (mental process, evaluation), “tracking the selected surface from the determined seed point to a set of new data points within the seismic volume” (mental process, observation, evaluation, please see the steps that follow), “determining whether a depth of a new data point honors a geological boundary rule for maintaining a depth position of the selected surface relative to other surfaces of the multi-Z horizon within the seismic volume” (mental process, evaluation), “when the depth of the new data point is determined to honor the geological boundary rule, extending the selected surface to include the new data point” (mental process, evaluation).
Under step 2A, prong 2, the abstract idea is integrated into a practical application of the abstract idea including generating, by the computing device, a model of the subsurface formation, based on the tracking; and adjusting, by the computing device, the planned path of the wellbore for one or more second stages of the downhole operation within the subsurface formation, based on the generated model.
Accordingly, claims 1, 8, and 15, and their respective dependent claims 2-7, 9-14, and 16-20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2018/093531).

Regarding claims 1, 8, and 15, Nguyen et al. discloses a method and system (Fig. 9) of automatically tracking multi-Z horizon surfaces within a seismic volume (Abstract), the method comprising:
displaying, by a computing device via a graphical user interface (GUI) of an application executable at the computing device (paragraph 0021, lines 3-5), a visualization of the seismic volume (paragraph 0034, lines 4-6), the seismic volume including seismic data acquired using one or more seismic sensors (paragraph 0078, lines 5-7, 10-13) during a first stage of a downhole operation (paragraph 0078, lines 10-13) along a planned path of a wellbore within a subsurface formation (paragraph 0079, lines 5-7);
receiving, via the GUI by the computing device, user input selecting a surface from among a plurality of surfaces identified at different depths for a multi-Z horizon within the seismic volume (paragraph 0041, lines 8-13);
determining, by the computing device, a seed point corresponding to a depth of the selected surface within the seismic volume (Abstract, lines 1-3; paragraph 0087, lines 8-9);
tracking, by the computing device, the selected surface from the determined seed point to a set of new data points through within the seismic volume, wherein the tracking with respect to each new data point of the set of new data points (Abstract, lines 2-4) includes:
determining whether a depth of a new data point selected from the set of 
new data points honors a geological boundary rule for maintaining a depth position of the selected surface relative to other surfaces of the multi-Z horizon within the seismic volume (paragraph 0040, lines 1-4); and
generating, by the computing device, a model of the subsurface formation, 
based on the tracking (paragraph 0081, lines 6-10); and
adjusting, by the computing device, the planned path of the wellbore for one or more second stages of the downhole operation within the subsurface formation, based on the generated model (paragraph 0081, lines 10-13).

While Nguyen et al. does not expressly disclose the depth of the new data point is determined to honor the geological boundary rule, extending the selected surface to include the new data point, Nguyen et al. discloses “each of the surfaces of the multi-Z horizon may be sequentially processed according to … relative depth positions within the seismic volume to determine whether or not any geological boundary rules are being violated” (paragraph 0041, lines 1-4). Nguyen et al. further discloses “controlling the boundaries of a region defined by the polygon within the seismic volume for … extending each surface through the volume” (paragraph 0036, lines 8-10). Thus, it would have been obvious, in view of paragraphs 0036, 0041, to determine a depth of the new data point to honor the geological boundary rule (paragraph 0041, lines 1-4), extending the selected surface to include the new data point (paragraph 0036, lines 8-10).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Nguyen et al. with determining a depth of the new data point and extending the selected surface to include the new data point to honor the geological boundary rule.

Regarding claims 8 and 15, Nguyen et al. further discloses
a processor (912); and
a memory (904) having processor-readable instructions stored therein (paragraph 0062, lines 5-6), which, when executed by the processor (912), cause the processor to perform a plurality of functions (Fig. 2).
 
Regarding claims 2, 9, and 16, Nguyen et al. discloses the seismic volume is a three- dimensional (3D) volume of seismic traces corresponding to the plurality of surfaces (paragraph 0020, lines 4-9).

Regarding claims 3, 10, and 17, Nguyen et al. discloses the set of new data points are located within a tracking region within the seismic volume (Abstract, lines 1-4).

Regarding claims 4, 11, and 18, Nguyen et al. discloses:
determining a relative depth position of each of the plurality of surfaces within the seismic volume, based on a depth of at least one point associated with that surface (paragraph 0033, lines 6-8); and
assigning, to each of the plurality of surfaces, an identifier (ID) representing the relative depth position of that surface within the seismic volume, based on the determination (paragraph 0033, lines 8-11),
wherein a relatively smaller ID value represents a relatively higher depth position within the seismic volume and a relatively larger ID represents a relatively lower depth position (paragraph 0033, lines 8-11).

Regarding claims 5, 12, and 19, Nguyen et al. discloses the tracking of the selected surface is discontinued when the depth of the new data point is determined not to honor the geological boundary rule (Abstract, lines 4-5) and the new data point is discarded (deleted portions, paragraph 0052, lines 3-4).

Regarding claims 6, 13, and 20, Nguyen et al. discloses the tracking with respect to each new data point (data hull, Abstract, lines 2-3) includes:
identifying the new data point (data hull, Abstract, line 2) based on a current reference point, wherein the current reference point comprises one of the seed point (Abstract, lines 2-4) or a previously tracked new data point included in the selected surface.

Regarding claims 7 and 14, Nguyen et al. discloses the set of new data points for tracking the selected surface correspond to different locations (each user selected seed point represents a location along a seismic trace, paragraph 0034, line 9) within a tile of seismic traces (2D representation of seismic traces, paragraph 0034, lines7).

Response to Arguments

Applicant's arguments filed on September 8, 2022 have been fully considered but they are not persuasive.
Applicants argue that this application should be allowed and the case passed to issue.
Examiner’s position is that since Nguyen et al. (US 16/344,345) is a continuation of Nguyen et al. (WO 2018/093531), but the instant application is a CIP, and not a continuation of Nguyen et al. (US 16/344,345) (see new filing receipt), Nguyen et al. (WO 2018/093531) qualifies as a prior art under 35 USC 102(a)(1), based on its publication date. As discussed above, the instant claims would have been obvious in view of Nguyen et al. (WO 2018/093531).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 9, 2022